  Case 1:20-cv-00714-TJM-ATB Document 10 Filed 11/13/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________________

MICHELE GRAY,

                                   Plaintiff,

       vs.                                                      1:20-CV-714
                                                                (TJM/ATB)


GC SERVICES/APPLE,

                           Defendant.
___________________________________________

Thomas J. McAvoy,
Sr. U.S. District Judge

                                   DECISION & ORDER

       The Court referred this pro se Complaint to Magistrate Judge Andrew T. Baxter for

an initial review pursuant to 28 U.S.C. § 1915(e) and a Report-Recom mendation pursuant

to 28 U.S.C. § 636(b) and Local Rule 72.3(c). Plaintif f alleges that she was the victim of

employment discrimination and seeks relief under various federal statutes.

       Magistrate Judge Baxter’s Report-Recommendation, dkt. # 6, issued on July 9,

2020, recommends that the Court dismiss the Complaint with leave to Amend and state a

claim under Title VII of the Civil Rights Act of 1964. Plaintiff had claimed the Court had

jurisdiction pursuant to a variety of federal statutes. Magistrate Judge Baxter concludes

that Plaintiff did not state a claim under any of those statutes. He finds, however, that the

facts alleged in the Complaint may permit Plaintiff to make a claim under Title VII and

recommends that the Court permit repleading under that statute only.


                                                1
  Case 1:20-cv-00714-TJM-ATB Document 10 Filed 11/13/20 Page 2 of 2




       Petitioner did not object to the Report-Recommendation. The time for such

objections has passed. Plaintiff has instead filed an Amended Complaint. See dkt. # 7.

The Court therefore concludes that Plaintiff does not object to the Report-

Recommendation. Instead, it appears, she has determ ined to file an Amended Complaint

based on Magistrate Judge Baxter’s findings. After examining the record, this Court has

determined that the Report-Recommendation is not subject to attack for plain error or

manifest injustice and the Court will accept and adopt the Report-Recommendation for the

reasons stated therein.

       Accordingly,

       The Report-Recommendation of Magistrate Judge Baxter, dkt. # 6, is hereby

ACCEPTED and ADOPTED. Plaintiff’s Complaint is hereby DISMISSED WITHOUT

PREJUDICE TO REPLEADING ANY TITLE VII CLAIMS and DISMISSED WITHOUT

LEAVE TO AMEND in all other respects. As Plaintiff has filed an Amended Complaint,

dkt. # 7, the Clerk of Court is hereby directed to refer that Amended Complaint to

Magistrate Judge Baxter for initial review.




IT IS SO ORDERED.



Dated:November 13, 2020




                                              2
